         Case 1:19-mc-00174-EGS Document 12 Filed 04/29/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
 NETWORK, INC.; THE NEW YORK TIMES CO.;
 POLITICO LLC; AND WP CO., LLC, d/b/a THE                    Case No. 1:19-mc-00174-EGS
 WASHINGTON POST FOR ACCESS TO
 CERTAIN SEARCH WARRANT MATERIALS


                                   JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order of April 2, 2020, The Associated Press (“AP”),

Cable News Network, Inc. (“CNN”), The New York Times Company (“The Times”),

POLITICO LLC (“Politico”) and WP Co., LLC, d/b/a/ the Washington Post (the “Post”)

(collectively, the “Media Coalition”); Michael T. Flynn, through counsel, and the United States,

hereby submit this Joint Status Report and recommendation for further proceedings.

       The Media Coalition filed this matter on October 11, 2019, seeking access pursuant to the

First Amendment and the common law to search warrant and Stored Communications Act

warrant materials relevant to the prosecution of Mr. Flynn. The Media Coalition wishes to

pursue access to the Flynn warrants and supporting affidavits, but in the interests of streamlining

the proceedings, does not seek access to the warrant returns at this time.

       Counsel for the government has identified multiple search warrant affidavits in this case,

filed in both the District of Columbia and the Eastern District of Virginia, which it intends to

move to unseal, once appropriate redactions have been made and approved by the Court(s).

       On April 28, 2020, the parties consulted and agreed that the following steps would be

appropriate:
         Case 1:19-mc-00174-EGS Document 12 Filed 04/29/20 Page 2 of 3



       (1) after reviewing the relevant search warrant affidavits and proposing

              appropriate redactions, the government will move to unseal redacted

              search warrant affidavits and will provide its proposed redactions to

              this Court for review and approval regarding the search warrant

              affidavits filed in this district and in the Eastern District of Virginia for

              search warrant affidavits filed in that district.

       (2) Once each respective Court has approved appropriate redactions, with

              the Court’s permission, the government will seek a limited unsealing

              order and will produce the redacted versions to Mr. Flynn’s attorneys

              so that they can suggest any additional redactions.

       (3) Thereafter, the government will move the respective Courts to fully

              unseal the redacted affidavits; assuming those motions are granted, the

              redacted affidavits will be unsealed, thereby providing the redacted

              versions to the Media Coalition and the general public.

       The parties further suggest that it would be appropriate for the Court to require the parties

to report their progress four weeks from today in a joint status report. The parties further suggest

that it is premature to set a briefing schedule until such time as the Media Coalition is in

possession of the redacted materials and has determined whether it wishes to challenge the

redactions.

       Wherefore the parties jointly request that the Court order the parties to file a Joint Status

report no later than 12 pm on May 27, 2020.




                                                      2
       Case 1:19-mc-00174-EGS Document 12 Filed 04/29/20 Page 3 of 3



Dated: April 29, 2020                          Respectfully submitted,



By: _______Jay Ward Brown____________          By: ________Jocelyn Ballantine_________
Jay Ward Brown (D.C. Bar No. 437686)           Jocelyn Ballantine
brownjay@balladspahr.com                       Assistant United States Attorney
Matthew E. Kelley (D.C. Bar No. 1018126)       555 4th Street NW
kelleym@ballardspahr.com                       Washington, D.C. 20530
BALLARD SPAHR LLP                              (202) 252-7252
1909 K Street, NW                              Jocelyn.Ballantine2@usdoj.gov
Washington, D.C. 20006-1157
T: (202) 508-1136                              Brandon L. Van Grack
F: (202) 661-2299                              Special Assistant U.S. Attorney
Counsel for The Associated Press; Cable News   950 Pennsylvania Ave., NW
Network, Inc.; The New York Times Co.;         Washington, DC 20530
POLITICO, LLC; and WP Co., LLC, d/b/a/ the     (202) 233-0968
Washington Post                                Brandon.Van.Grack@usdoj.gov

By: ________David A. Warrington_______         Counsel for the United States
David A. Warrington
Kutak Rock LLP
1625 I Street, NW
Suite 800
Washington, DC 20006
David.Warrington@KutakRock.com

Sidney Powell
SIDNEY POWELL, P.C.
2911 Turtle Creek Blvd. #300
Dallas, TX 75219
Tel: (214) 707-1775
sidney@federalappeals.com
Counsel for Michael T. Flynn
